DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
	The Amendment received March 4, 2022 has been entered. Claim 1 has been amended to clarify the claim language and to specify the structure of the claimed polymer and cross-linkable component chemical formula. Support for the Amendment is provided by the Applicant’s original disclosure including the original claims and Examples 20 and 21.
Response to Arguments
	The Applicant’s arguments have been fully considered and are persuasive in view of the Amendment. The rejections set forth by the January 14, 2022 Non-Final Rejection are accordingly withdrawn.
Allowable Subject Matter
Claim 1, 5, 6, and 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose teach or suggest the claimed electrolyte comprising an ionic liquid, a polymer, and an electrolyte salt, wherein the electrolyte salt is dispersed in the ionic liquid and is selected from alkali metal salt and/or alkaline earth metal salt; and wherein the polymer is obtained by curing or crosslinking one or more cross-linkable components selected from the group consisting of those specified by the claims.
While the prior art of record teaches electrolyte systems that comprise an ionic liquid, a salt dispersed in the ionic liquid, and a polymer (see January 14, Non-Final Rejection), none of the prior art discloses the claimed combination of features, particularly the claimed polymer obtained by curing or crosslinking the claimed cross-linkable components combined with an ionic liquid and alkali or alkaline earth salt as claimed.
Fu et al., Effects of molecular complexation on phase equilibria in mixtures of urea/polyethylene glycol derivatives and electrochemical performance of urethane based polymer electrolyte membranes for solid-state lithium ion battery, Volume 159, 20 December 2018, Pages 64-74 discloses an electrolyte comprising bis(carbamate dimethacrylate) (PEGBCDMA) and subsequently photopolymerizing in the presence of SCN plasticizer and LiTFSI salt to afford the ion conductive PEM network. The PEGBCDMA structure is illustrated by Fu et al. Scheme 2 below. Fu et al. does not disclose this polymer structure combined with an ionic liquid and salt as claimed and instead is in an electrolyte system including a salt, plasticizer (that is not an ionic liquid) and the polymer.

    PNG
    media_image1.png
    309
    357
    media_image1.png
    Greyscale

Scheme 2. (a) Synthesis scheme of polyethylene glycol-bis-(carbamate dimethacrylate) (PEGBCDMA) and (b) Chemical structures PEGBCDMA, EC, and LiTFSI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729